Rose, J.
This is a proceeding by vendees to vacate a decree foreclosing a contract for the purchase of land and to grant a new trial on account of fraud perpetrated by vendors in procuring the foreclosure. The trial court sustained a demurrer to the petition and dismissed the proceeding. Vendees have appealed.
The judgment which vendees allege was procured by fraud has been reversed on a direct appeal in the principal action. Barnes v. Barker, ante, p. 113. It follows that this is a moot appeal and consequently is dismissed at the costs of appellants.
Appeal dismissed.